      Case 7:16-cv-07441-PMH-AEK Document 145 Filed 03/04/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAMON WHEELER,

                                 Plaintiff,               ORDER GRANTING PRO BONO
                                                          COUNSEL
                     -against-

 JOSEPH KOLEK,                                            16-CV-07441 (PMH)

                                 Defendant.

PHILIP M. HALPERN, United States District Judge:

       The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of trial in the above-captioned action. If pro bono counsel is found and

retained, counsel shall file a Notice of Limited Appearance as Pro Bono Counsel.

                                        LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases, in civil

cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v. Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when deciding

whether to deciding whether to grant an indigent litigant’s request for representation. Id. Even if a

court does believe that a litigant should have a lawyer, under the in forma pauperis statute, a court

has no authority to “appoint” counsel, but instead, may only “request” that an attorney volunteer

to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–310

(1989). Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore

grant applications for pro bono counsel sparingly, and with reference to public benefit, in order to

preserve the “precious commodity” of volunteer-lawyer time for those litigants whose causes are

truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).
      Case 7:16-cv-07441-PMH-AEK Document 145 Filed 03/04/21 Page 2 of 4




        In Hodge, the Second Circuit Court of Appeals set forth the factors a court should consider

in deciding whether to grant a litigant’s request for pro bono counsel. 802 F.2d at 61-62. Of course,

the litigant must first demonstrate that he or she is indigent, for example, by successfully applying

for leave to proceed in forma pauperis. The court must then consider whether the litigant’s claim

“seems likely to be of substance” – “a requirement that must be taken seriously.” Id. at 60–61. If

these threshold requirements are met, the court must next consider such factors as:

        the indigent’s ability to investigate the crucial facts, whether conflicting evidence
        implicating the need for cross-examination will be the major proof presented to the
        fact finder, the indigent’s ability to present the case, the complexity of the legal
        issues[,] and any special reason in that case why appointment of counsel would be
        more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply bright-

line rules nor automatically deny the request for counsel until the application has survived a

dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                            DISCUSSION

        Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

(Doc. 5). Plaintiff therefore qualifies as indigent.

        The Court finds that Plaintiff’s claim is “likely to be of substance.” Hodge, 802 F.2d 61-

62. Plaintiff brought claims against a number of defendants alleging violations of his constitutional

rights in connection with a September 6, 2014 arrest. (Doc. 86). Judge Karas, who presided over

this case before it was transferred to me, dismissed Plaintiff’s claims against all Defendants except

Defendant Kolek. (Doc. 110). On November 16, 2020, the Court granted in part and denied in part

Defendant Kolek’s motion for summary judgment. (Doc. 139). Plaintiff’s remaining claims related




                                                   2
      Case 7:16-cv-07441-PMH-AEK Document 145 Filed 03/04/21 Page 3 of 4




to the alleged warrantless entry into his residence on September 6, 2014 and the alleged strip search

and visual cavity body inspection survived summary judgment and are proceeding to trial. (Id.).

          The Court similarly finds that the other Hodge factors also weigh in favor of granting

Plaintiff’s application, including the need to prepare pre-trial filings in connection with the

forthcoming jury trial, the need for cross-examination at trial, and the complexity of legal issues.

In this case, representation would “lead to a quicker and more just result by sharpening the issues

and shaping examination.” Hodge, 802 F.2d at 61.

                                           CONCLUSION

          For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for trial and who may also engage in settlement discussions. The

Court advises Plaintiff that there are no funds to retain counsel in civil cases and the Court relies

on volunteers. Due to a scarcity of volunteer attorneys, a lengthy period of time may pass before

counsel volunteers to represent Plaintiff. If an attorney volunteers, the attorney will contact

Plaintiff directly. There is no guarantee, however, that a volunteer attorney will decide to take the

case, and plaintiff should be prepared to proceed with the case without an attorney. Of course, if

an attorney offers to take the case, it is entirely Plaintiff’s decision whether to retain that attorney

or not.

          Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of certain

out-of-pocket expenses spent in furtherance of Plaintiff’s case. The Pro Bono Fund is especially

intended for attorneys for whom pro bono service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf.




                                                   3
      Case 7:16-cv-07441-PMH-AEK Document 145 Filed 03/04/21 Page 4 of 4




       The Clerk of the Court is requested to terminate the pending motion (Doc. 144), and to

mail a copy of this Order to plaintiff.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED:

Dated: White Plains, New York
       March 4, 2021
                                                   SO ORDERED:


                                                   _______________________________
                                                   Philip M. Halpern
                                                   United States District Judge




                                              4
